DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II to a method, III device with interface, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/23/2022. The traversal is on the ground(s) that the claims overlap in scope. This is not found persuasive because the apparatus requires a different field of search than the method since it can be used with other processes and similarly a device with an interface and for the reasons set forth in the restriction. Furuta does teach a coefficient of variation for efficiency as explained in the restriction and rejection below. Temperature is measured using an IR sensor and such measurements correlated with power for a food load for control and comparison to maintain predetermined phase change heating processes such as boiling. A coefficient is determined which is an empirical quantity for the relationship. An optimum or desired process results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,15-20 of copending Application No. 16311219(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of intended use, popcorn.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 11412585(20210120639) (reference patent) (application no. 16310873). Although the claims at issue are not identical, they are not patentably distinct from each other because expressed detection of boiling state is a known conventional phase change used for control.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-9, 11-14  of copending Application No. 16311261(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because COV being based upon standard deviation and a mean of efficiency during a predetermined period of time, detect a specified temperature and adjust power thereon are recitations drawn to optimization determining efficiency over time measurements of temperature and threshold comparison during heating change in phase of a food load. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Claim 2 of the present application tracks former claim 2 recitations added to independent claim 1 of ‘261 for a standard deviation and a mean of the efficiency during a predetermined period of time. Notification and intended use are not distinguishing. See Guatta (US 10904961) (c 4 l 5-20, 60- c 5 l 25,abstract,fig 2,5,claim 9) and Furuta et al (US 6229130) (c 4 l 50-c 5 l 20). Bullo (US 20170290104 A1) discloses an algorithm for optimizing standard deviation of the efficiency to help obtain uniform heating throughout the food load. Libman (US 20150070029 A1) discloses that efficiency related values can be associated with the food load’s properties (e.g. temperature, volume, etc) (par. 74).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented but allowed 4/22/2022.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,12,14-16 of copending Application No. 16311248(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because method claim 1 of the co-pending application discloses such limitations drawn to optimization determining efficiency over time measurements of temperature and threshold comparison during heating change in phase of a food load. Claim 2 of the present application tracks former claim 2 recitations added to independent claim 1 of ‘248 for a standard deviation and a mean of the efficiency during a predetermined period of time. Intended use is not distinguishing. See Guatta (US 10904961) (c 4 l 5-20, 60- c 5 l 25,abstract,fig 2,5,claim 9) and Furuta et al (US 6229130) (c 4 l 50-c 5 l 20). Bullo (US 20170290104 A1) discloses an algorithm for optimizing standard deviation of the efficiency to help obtain uniform heating throughout the food load. Libman (US 20150070029 A1) discloses that efficiency related values can be associated with the food load’s properties (e.g. temperature, volume, etc) (par. 74).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented but allowed 4/22/2022.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16310839(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the co-pending application discloses such limitations drawn to optimization determining efficiency over time measurements of temperature by mapping and threshold comparison during heating change in phase of a food load. Claim 2 of the present application tracks withdrawn claim 10 recitations for a standard deviation and a mean of the efficiency during a predetermined period of time. Intended use is not distinguishing. 
Libman, US 2013/0306627  discloses a controller configured to: … (b) generate a resonance map …, the resonance map is represented in a frequency/phase domain; (110,120,¶¶ 49,9,25-resonance,31 period of time later,31 compared threshold values,34 measure,all parameters,30 frequency, phase and both,51phase, amplitude both,52,82 subset,54protocols, abstract period of time,58 sequential transmission of energy,68 MSE time plot,70 plurality of MSEs,104 consecutive measurements, fig 5B ); (c) …obtain a plurality of resonance maps over time (abstract,¶9,57- 59,88,106,115,112,117-repeat,81 sequence of time delay); (d) detect (118, 34)a melting state (112 cooking state,doneness, physical chemical state,temperature,temperature measurement center during baking pizza,metal melting 68)of the food load based on variations between the resonance maps(8-processing state,9,45,49,68,111-processing state(properties)/flow rate/monitored/temperature,pressure,flow rate,phase(s),chemical properties,thawed,dielectric properties, 114-property,112).
See Guatta (US 10904961) (c 4 l 5-20, 60- c 5 l 25,abstract,fig 2,5,claim 9) and Furuta et al (US 6229130) (c 4 l 50-c 5 l 20). Bullo (US 20170290104 A1) discloses an algorithm for optimizing standard deviation of the efficiency to help obtain uniform heating throughout the food load. Libman (US 20150070029 A1) discloses that efficiency related values can be associated with the food load’s properties (e.g. temperature, volume, etc) (par. 74).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “strong…weak” in claim 4 are relative terms which renders the claim indefinite. The terms “strong…weak” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 5,6 depend from claim 4.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bullo (US 20170290104 A1) discloses an algorithm for optimizing standard deviation of the efficiency to help obtain uniform heating throughout the food load.
Libman (US 20150070029 A1) discloses that efficiency related values can be associated with the food load’s properties (e.g. temperature, volume, etc) (par. 74).
Libman, US 2013/0306627  discloses an electromagnetic cooking device comprising: a cavity 102 in which a food load (¶ 111) is placed; a plurality of RF feeds configured to introduce electromagnetic radiation into the cavity for heating the food load (43, 45) ; and a controller configured to: (a) measure resonances in the cavity; (b) generate a resonance map resulting from the measured resonances, the resonance map is represented in a frequency/phase domain; (110,120,¶¶ 49,9,25-resonance,31 period of time later,31 compared threshold values,34 measure,all parameters,30 frequency, phase and both,51phase, amplitude both,52,82 subset,54protocols, abstract period of time,58 sequential transmission of energy,68 MSE time plot,70 plurality of MSEs,104 consecutive measurements, fig 5B ); (c) conditionally repeat steps (a) and (b) to obtain a plurality of resonance maps over time (abstract,¶9,57- 59,88,106,115,112,117-repeat,81 sequence of time delay); (d) detect (118, 34)a melting state (112 cooking state,doneness, physical chemical state,temperature,temperature measurement center during baking pizza,metal melting 68)of the food load based on variations between the resonance maps(8-processing state,9,45,49,68,111-processing state(properties)/flow rate/monitored/temperature,pressure,flow rate,phase(s),chemical properties,thawed,dielectric properties, 114-property,112); and (e) adjust a power level of the electromagnetic radiation in response to detection of the melting state(abstract, ¶¶ 9,26,34,57,68, 74, 88,102,107,108, 109, 112-indicator, 111,114. Libman teaches in paragraphs 9 and 57 a controller that generates a heating strategy with a plurality of patterns or states and excites the cavity with phasors modulated at different frequencies. The heating pattern is monitored at the RF feeds by feedback identifying the mode or state and factors or feedback relating to values. In paragraph 34, Libman elements 118, 128, 138 detect feedback measurement of RF feeds that introduce EM radiation into the cavity to heat food. Paragraph 88 , controller 150 may be configured to determine the energy application.
Einziger et al (US 2013/0146590) teaches that electromagnetic waves resonating at a particular resonance frequency may have a corresponding "resonance wavelength" that is inversely proportional to the resonance frequency, determined via)=c/f, where .lamda. is the resonance wavelength, is the resonance frequency, and c is the propagating speed of the electromagnetic waves in the energy application zone. Resonance can be controlled using resonance wavelength 117-119,151-152. A processor 30 may be configured to regulate amplifier 24 to adjust amounts of energy delivered via antennas 32 and 34, based on a feedback signal. Detector 40 may detect an amount of energy reflected from the energy application zone at a particular frequency, and processor 30 may be configured to cause an amount of energy to be delivered at that frequency or compensate for poor absorption. Other relationships between amounts of reflected and applied energy may also be used. ¶125. Based on feedback information
of the reflected energy, the information indicative of electromagnetic energy loss associated with an object may be determined. 1163. Control of energy distribution can be weighted for hot and cold spots. Boundary of an energy application zone can be controlled. ¶ 94. A profile of an energy application zone can be mapped and correlated. ¶ 106. Thus frequency can be used to control resonance.
Torres et al (US 2013/0142923) teaches in the abstract, figure 6 and description ¶¶ 180,209,211-217 discloses the electromagnetic cooking device and the heating control method wherein the controller is configured to detect a melting state of the food load based on variations between the resonance maps and adjust the power level of the electromagnetic radiation in response to detection of the melting state.
Bilchinsky et al (US 2012/0312801) teaches power verses MSEs information including amplitude,phase of energy and frequency/phase domain sequential information ¶¶241,242 and analysis and adjustment sequential scans as a function of time for periodic updating (263 -J] 24,27,31,78 teach temperature and phase in different load protocols. Reference to phase is physical phase such as thawing, evaporating physical phase change relating to ice and water for example.
 Ben-Shmuel et al (US 2013/0056460; 11057968) teaches in fig 5B and 8 (c 32 1 15-30) frequency of power fed at center of frequency of resonance mode couples’ highest net power, that is, point of maximum efficiency of energy transfer to object being heated or frequency can be swept across the width of the resonance and power is adjusted to maintain constant power during sweep. See c 29 l 25-40 resonance is determined; c 35 l 10-20, c 35 135-40, c 36 1 40-55, c 38 1 25-35, c 37 1 30-35, c 52 1 5-10, c 44 1 10-45. Resonance is measured and is used in control of heating food uniformly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761